ACCEPTED
                                                                                 12-14-00189-CR
                                                                     TWELFTH COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                             3/4/2015 9:13:50 AM
                                                                                    CATHY LUSK
                                                                                          CLERK

                           NO. 12-14-00189-CR

                                                                 FILED IN
                                                          12th COURT OF APPEALS
                                IN THE                         TYLER, TEXAS
                          COURT OF APPEALS                 3/4/2015 9:13:50 AM
                        12TH JUDICIAL DISTRICT                 CATHY S. LUSK
                                                                   Clerk
                            TYLER, TEXAS


                      TRACY RAY HASS, Appellant

                                     V.

                          THE STATE OF TEXAS


                    ON APPEAL IN CAUSE NUMBER
                               061728
                    FROM THE 59TH DISTRICT COURT
                     OF GRAYSON COUNTY, TEXAS
                    HON. RAYBURN NALL, presiding


                 STATE’S MOTION FOR EXTENSION OF
                    TIME TO FILE STATE'S BRIEF


THE HONORABLE JUSTICES OF SAID COURT:

     Now comes the State of Texas, by and through her attorney in the

above entitled and numbered cause, and files this Motion for Extension of

Time in which to file the Appellee's Brief, and would show the following:



                                      I.
                               Page 1 of    5
      The appellant was convicted of Theft of $1,500 or more but less than

$20,000 and Burglary of a Building on March 19, 2014. After the jury found

two enhancement paragraphs true, the appellant was sentenced to 10

years in prison on each count.

      The appellant filed his brief on August 14, 2014. THE APPELLANT

DID NOT SERVE A COPY OF THE BRIEF ON THE STATE. Further, the

notice of electronic filing by this court went to the spam filter on our email

system. The State’s brief was due on September 15, 2014. This case is

set for submission on March 24, 2015.



                                        II.



      The State now makes her first request for an extension of time in

which to file the State’s Brief.



                                       III.



      The facts relied upon to reasonably explain the need for an extension

of time are as follows:


                                   Page 2 of   5
     1.    This attorney is the sole attorney responsible for post-

           conviction litigation in the Grayson County Criminal District

           Attorney’s office. The case was tried by an attorney/attorneys

           other that this attorney.

     2.    THE APPELLANT FAILED TO SERVE A COPY OF THE

           BRIEF ON THE STATE. The electronic notice sent by this

           court to let us know that the appellant’s brief had been efiled

           was sent to the spam filter for our email system. THE STATE

           WAS UNAWARE OF IT’S DEADLINE TO FILE THE STATE’S

           BRIEF IN THIS CASE UNTIL NOTICE OF SUBMISSION WAS

           EMAILED TO OUR OFFICE ON MARCH 4, 2015.

           Wherefore, premises considered, the State requests this motion

for extension of time be granted and that the Court extend the time for the

filing of the State’s Brief to MARCH 20, 2015.



           /s/        _______________
           ATTORNEY FOR THE STATE

           KARLA BAUGH HACKETT
           ASST. CRIMINAL DISTRICT ATTORNEY
           GRAYSON COUNTY, TEXAS
           200 S. CROCKETT
           SUITE 100

                               Page 3 of    5
SHERMAN, TEXAS 75090
903/ 813-4361
903/ 892-9933 (FAX)
STATE BAR NO. 01923400




              Page 4 of   5
                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above MOTION

FOR EXTENSION OF TIME TO FILE STATE'S BRIEF has this day been

delivered to the attorney for the Appellant, in accordance with the laws of

the State of Texas.

     SIGNED MARCH 4, 2015.



           /s/          _______________
           ATTORNEY FOR THE STATE
           KARLA BAUGH HACKETT
           ASST. CRIMINAL DISTRICT ATTORNEY
           GRAYSON COUNTY, TEXAS




                                Page 5 of    5